Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-14-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-8 are pending in this action. 

Response to Amendment
The amendment filed on 04-14-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended dependent claims 2 and 4-5 to correct dependency of the dependent claims. Further the Applicant argument regarding non-statutory double patenting rejection are persuasive therefore non-statutory double patenting rejection has been withdrawn. 

Applicant has amended dependent claims 2 and 4-5. Applicant arguments filed on 04-14-2022, under remark regarding allowable limitations “the central value being comprised between the upper limit and the lower limit and shifting the output value towards the upper limit when the current input value is above the upper limit, or- shifting the output values towards the lower limit when the current input value is below the lower limit, or- shifting the output value towards the central value in all other cases” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1, does overcome the prior art rejection mailed on 01-27-2022; which puts application number 17006347 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s. The prior art of NYS Olivier et al. (US 20190229762 A1)  as well as newly searched prior arts of Philipp Harald et al. (US-20100097133-A1) and PETROVIC Vladan et al. (US-20170090609-A1) does disclose or suggest “proximity input detection portable device comprising sensor including noise- reducing filter and shifting the output value towards the upper limit when the current input value is above the upper limit, or- shifting the output values towards the lower limit when the current input value is below the lower limit “; however, none of the cited or  newly searched prior arts recites or  discloses “the central value being comprised between the upper limit and the lower limit “the central value being comprised between the upper limit and the lower limit and shifting the output value towards the central value in all other cases”.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended dependent claims 2 and 4-5. Applicant’s arguments filed on 04-14-2022 are convincing. As argued by applicant in remarks under claim rejection page 5, paragraph 1; after extensive search and further consideration, the prior art of NYS Olivier et al. (US 20190229762 A1) with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
the central value being comprised between the upper limit and the lower limit and shifting the output value towards the upper limit when the current input value is above the upper limit, or- shifting the output values towards the lower limit when the current input value is below the lower limit, or- shifting the output value towards the central value in all other cases.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-22-2022